United States Court of Appeals
                                                                    Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      March 9, 2005

                                                                Charles R. Fulbruge III
                                                                        Clerk
                              No. 04-40265
                            Summary Calendar



                           BYRON LYNN LUCAS,

                         Petitioner-Appellant,

                                  versus

         DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
             JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                          Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                      USDC No. 1:02-CV-259-HC-ESH
                          --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Byron Lynn Lucas, Texas inmate #898217, is currently serving

consecutive sentences of 45 years of imprisonment for a conviction

by a jury for burglary of a habitation (Cause No. 74203), 30 years

of imprisonment for a conviction on his guilty plea to a charge of

burglary    of   a   habitation   (Cause   No.   78994),   20     years     of

imprisonment for a conviction on his guilty plea to a charge of

burglary of a building (Cause No. 78995), 15 years of imprisonment

for a conviction on his guilty plea to a charge of attempted

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 04-40265
                                      -2-

burglary of a habitation (Cause No. 78996), and 40 years of

imprisonment for a conviction on his guilty plea to a charge of

burglary of a habitation (Cause No. 78997).                Lucas was granted a

certificate of appealability (“COA”) on the sole issue: whether in

his convictions in Cause Nos. 78994, 78996, and 78997, the lack of

an admonishment regarding the 25-year minimum sentence, which is

applicable in the case of a defendant with two previous felony

convictions, violated Lucas’s constitutional rights and resulted in

the entry of involuntary and unknowing pleas.

     Lucas contends that at his plea hearings, the trial court

informed him that the minimum applicable sentences in Cause Nos.

78994 and 78997 were five years of imprisonment and that in Cause

No. 78996,     the   minimum    applicable     sentence     was   two   years   of

imprisonment.    Lucas asserts that, because he admitted to previous

convictions,    he   was   subject    to    the   25-year    minimum    sentence

provided in TEX. PENAL CODE § 12.42(d) (West 1997, 1998).                   Lucas

contends that the trial court’s erroneous admonishments prevented

him from understanding the consequences of his pleas, led him to

believe that he remained eligible for probation, and caused him to

enter involuntary and unknowing guilty pleas.

     The   record    shows     that   Lucas    was   sentenced     as   a   repeat

felony   offender    pursuant    to   the     provisions    of    TEX. PENAL CODE

§ 12.42(a)(3), (b) (West 1997, 1998) and not as an habitual

offender   under     TEX. PENAL CODE    §     12.42(d)    (West    1997,    1998).

The sentencing ranges for his convictions in Cause Nos. 78994 and
                             No. 04-40265
                                  -3-

78997 for burglary of a habitation were increased pursuant to TEX.

PENAL CODE § 12.42(b) (West 1997, 1998) from the range that is

applicable to second-degree felonies, i.e., two to twenty years of

imprisonment, to the range that applies to first-degree felonies,

i.e., five to 99 years of imprisonment or life.    TEX. PENAL CODE §§

12.32, 12.33 (Vernon 1997).      The sentencing range for Lucas’s

conviction for attempted burglary of a habitation in Cause No.

78996 was increased pursuant to TEX. PENAL CODE § 12.42(a)(3) (West

1997, 1998) from the range that is applicable to a third-degree

felony, i.e., two to ten years of imprisonment,    to the range that

applies to a second-degree felony, i.e., two to twenty years of

imprisonment.      See TEX. PENAL CODE §§ 12.33, 12.34, 12.42(a)(3)

(Vernon 1997).

     Lucas concedes that the trial court informed him of the five-

year minimum sentences in Cause Nos. 78994 and 78997 and of the

two-year minimum sentence in Cause No. 78996.   The record supports

the factual determination that Lucas was sentenced as a repeat

felony offender.    Determinations of factual issues made by a State

court “shall be presumed to be correct.”    28 U.S.C. § 2254(e)(1).

Lucas has not rebutted this presumption of correctness.          Id.

Accordingly, the judgment is AFFIRMED.